United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, ATLANTA
PERFORMANCE CLUSTER, North Metro, GA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0031
Issued: April 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 6, 2020 appellant filed a timely appeal from a September 22, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 21-0031.
On July 28, 2020 appellant, then a 54-year-old finance station clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome (CTS) as a result
of the repetitive duties of her federal employment.1 She noted that she first became aware of her
condition and realized its relation to her federal employment on June 3, 2016. Appellant did not
stop work.
In an August 10, 2020 development letter, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of evidence necessary to establish her claim and afforded
her 30 days to submit the necessary evidence. No evidence was received.

1

The Board notes that appellant has a prior claim for a June 3, 2016 traumatic injury alleging tendinitis and CTS
of the right wrist. That claim was assigned OWCP File No. xxxxxx265. By decision dated September 12, 2016,
OWCP denied the claim. File No. xxxxxx265 has not been administratively combined with the present file.

By decision dated September 22, 2020, OWCP accepted that the injury and/or events
occurred as described. However, it denied appellant’s occupational disease claim, finding that the
medical evidence of record did not contain a diagnosis in connection with the accepted factors of
her federal employment. Consequently, OWCP found that she had not met the requirements to
establish an injury as defined by FECA.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.2 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.3 Herein, appellant has a
prior claim for CTS of the right wrist under OWCP File No. xxxxxx265. She subsequently filed
a traumatic injury claim for the CTS assigned OWCP File No. xxxxxx823, which is the claim
presently before the Board.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with OWCP File No. xxxxxx265 and determine whether appellant
has provided sufficient rationalized medical evidence to establish CTS causally related to the
accepted employment factors. Following this and other such further development as OWCP deems
necessary, it shall issue a de novo decision.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id.; L.M., Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the September 22, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: April 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

